 
 
I 
111th CONGRESS
2d Session
H. R. 5261 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2010 
Mr. McCotter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for tutoring expenses for elementary and secondary school students. 
 
 
1.Short titleThis Act may be cited as the Student Enhancement Act of 2010.
2.Supplemental education expenses
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:

224.Supplemental education expenses
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction an amount equal to the supplemental education expenses paid by the taxpayer during the taxable year.
(b)Dollar limitationThe amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed $10,000.
(c)Supplemental education expensesFor purposes of this section—
(1)In generalThe term supplemental education expenses means, with respect to an eligible student, expenses—
(A)not required for the enrollment or attendance in an elementary or secondary school of the student, and
(B)for academic tutoring designed to supplement or enhance the education of such student, and any books, supplies, and other equipment related to such tutoring.
(2)Eligible studentThe term eligible student means a student at a elementary or secondary school who is a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under section 151.
(d)Special rules
(1)Denial of double benefitNo deduction shall be allowed under subsection (a) for any expense for which a credit or any other deduction is allowed to the taxpayer under any other provision of this chapter.
(2)Identification requirementNo deduction shall be allowed under subsection (a) to a taxpayer with respect to any supplemental education expenses unless the taxpayer includes on the return of tax for the taxable year the name and taxpayer identification number of the eligible student with respect to whom such expenses were paid.
(3)No deduction for married individuals filing separate returnsIf the taxpayer is a married individual (within the meaning of section 7703), this section shall apply only if the taxpayer and the taxpayer's spouse file a joint return for the taxable year..
(b)Deduction allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of the Internal Revenue Code of 1986 (defining adjusted gross income) is amended by inserting at the end the following new paragraph:

(22)Supplemental education expensesThe deduction allowed by section 224..
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 and inserting the following new items:


Sec. 224. Supplemental education expenses.
Sec. 225. Cross reference..
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
 
